PER CURIAM
Defendant was sentenced on her conviction for theft in the first degree, ORS 164.055, to six months in jail and was required to complete a mandatory drug program. That is a dispositional departure from the presumptive sentence under the sentencing guidelines. OAR 253-04-001. She argues that there are not substantial and compelling reasons for the departure.
Defendant’s specific argument is that the court used her previous convictions to justify the departure and that those convictions were already accounted for in her criminal history score. She is wrong. The court’s findings were that defendant had committed crimes during successive probationary periods and that she would not be deterred from criminal activity by being placed on probation, which is the presumptive sentence under the guidelines. The findings demonstrate substantial and compelling reasons for the departure. State v. Wilson, 111 Or App 147, 826 P2d 1010 (1992).
Affirmed.